~~' ~
NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
THOMAS P. CHOTTA,
Claimant-Appellant,
V. -
ERIC K. SHINSEKI, SECRETARY ()F VETERANS
AFFAIRS,  ,
Respondent-Appellee.
2009-7135
Appeal from the United States Court of Appeals for
Veterans C1ain1s in 08-11267, Judge Alan G. Lance, Sr.
ON MOTION
ORDER
Th0mas P. Ch0tta moves for a 45-day extension of
tin1e, until January 31, 2011, to file his reply brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

CHOTTA V. DVA
2
FOR THE CoUR'r
DEC 2 0 wm /s/ Jan Horba1y
Date J an Horba1y
cc: Kenneth M. Carpenter, Esq.
SteVen M. Mager, Esq.
Clerk
321 Fn_£i)
U.S. COURT OF APPEALS FOR
THE FEDERAL ClRCU|T
ute 20 2010
;flAN H£RBALY
CLERK